DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
From the Office Action filed on 10 May 2022, claim 1 has been amended, claims 11-15 are new claims added to the claim set, and thus claims 1-2, 5-6, and 9-15 remain in the application for further examination and consideration.
New in this Office Action are 103 rejections necessitated by amendment.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections

Claim 13 is objected to under 37 CFR 1.75(c) as being in improper form because it is a multiple (or repetition) of dependent claim 12, which depends on claim 1 and recites the same limitation as claim 12.  See MPEP § 608.01(n).  Accordingly, the claim 13 has not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2, 5-6, and 9-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “UTM equipment”, which is of indefinite meaning because it may refer to multiple meanings in the art. For compact prosecution purposes, this Office Action assumes that UTM equipment refers to ‘universal testing machine equipment’. Appropriate correction is required. Additionally, this rejection applies to all dependent claims of claim 1, which are claims 2, 5-6, and 9-15.

Claim Rejections - 35 USC § 103
Claims 1-2, 5-6, 9-10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al (WO 2017188021 A1) with evidence provided by Zhou et al (CN 108493393 A) in view of Lee et al (US 2018/0212249 Al). Hereinafter referred to as Abe, Zhou, and Lee, respectively.
Regarding claim 1, Abe discloses an electrode for a secondary battery (“electrode (positive electrode)” [0017], 10 Figs. 1 and 6), comprising:
a current collector (“current collector” [0017], 12 Fig. 1); and
an electrode active material layer (“electrode mixture layer” [0017], 11 Fig. 1) formed on one side or both sides of the current collector (“on one or both sides of a current collector” [0016]),
wherein a plurality of apertures that penetrate the current collector and the electrode active material layer are formed in a thickness direction (“Hereinafter, the configuration of the current collector will be described by taking as an example an electrode for a lithium ion secondary battery” [0039] in which the electrode includes an “electrode mixture layer” [0039] where the current collector is disclosed to have “has a plurality of through holes penetrating from one side to the other” [0019]. Further, in more detail, “for example, a negative electrode having the same configuration as the electrode of the present invention or a current collector except that the current collector has a through hole… that it exists within the range of ° ±20 °” [0043]. In another aspect of the invention of Abe, it is disclosed that “The negative electrode mixture layer is a paste-like or slurry-like negative electrode mixture-containing composition … dispersed in an organic solvent … applying this to one or both sides of the current collector, drying it, and then performing a press treatment such as a calendar treatment as necessary. Can be formed through” [0083]. Similarly, Zhou discloses “A new coating process that includes the following steps: S1, the foil 1 with the hole 2 is first coated with one side, and then dried … S2, the other side is coated, then dried, and then rolled. When coating both sides, because the foil has small holes on it, the slurry will be joined together through small holes to form a whole.” in paragraph 15 and that “When the battery is formed and divided, there is a small hole in the foil. Therefore, when the surface of the negative electrode A1 does not have enough space to receive lithium ions, the lithium ions can continue to migrate to the back surface of the negative electrode A1 through the small holes.” in paragraph 17. Therefore, Zhou provides evidence that through the process of applying the electrode active material slurry onto the current collector with through holes of Abe, the through holes remain after the application process for lithium ion migration from a front surface to a back surface of the electrode.),
the plurality of apertures have a lateral cross-section of one or more selected from a group consisting of circular, oval, and polygonal cross-sectional shapes (120 Fig. 2 which indicates a through hole of the plurality of through holes and its circular cross-section) and have diameters between 100 µm and 5 mm (“The average diameter of the through-hole… is preferably 1 µm or more… and preferably 400 µm or less” [0035], and the example provided uses a “hole diameter of 150 µm” [0109] in which is within the claimed diameter range), and
the plurality of apertures are arranged in a pattern in which a unit pattern of their array is a rectangle or an equilateral triangle (Fig. 2 indicates that the plurality of through holes are arranged in a triangular unit pattern from each other, and “The distances from the through holes are all evenly spaced” [0029]), and the unit pattern in repeatedly arranged (“each through hole is arranged by repeating a specific pattern” [0029]), an aperture interval in a longitudinal direction of sides in the unit pattern being from 1 mm to 8 mm (“the distance between one through hole… and the other through hole closest to the through hole (the shortest circumferential distance between the two through holes) is 30 to 30 to It is preferably 1000 µm” Abe [0038], or 1 mm in which is an overlapping value to the claimed aperture interval range that MPEP 2144.05 (I), first paragraph, states there exists a prima facie case of obviousness).
Abe does not disclose that the electrode has an elongation of 0.3% to 1.0%, the elongation being the arithmetic mean of the longitudinal elongation and the lateral elongation measured at a rate of 0.5 mm/min by UTM equipment.
However, Lee discloses an electrode for a secondary battery (“positive electrode for a secondary battery” [0018]) that comprises a current collector (“positive electrode current collector” [0018] and “foil used generally as a … current collector” [0022]) and an electrode active material layer formed on at least one surface of the current collector ([0018]). Lee teaches that the electrode has an elongation of 0.3% to 1.0% (“positive electrode has an elongation of 0.6-1.5%” [0023]), the elongation being the arithmetic mean of the longitudinal elongation and the lateral elongation (“the elongation is defined as an arithmetic mean of the elongation in the machine direction and elongation in the transverse direction” [0020]) measured at a rate of 0.5 mm/min by UTM equipment (“the method defined in ISO527 is used” [0021] where the tensile-testing machine is required to be capable of maintaining a list of specified test speeds that include 0.5 mm/min). Lee further teaches that this elongation requirement decreases the probability of generating an internal short-circuit caused by penetration resistance of the electrode against a nail ([0023]).
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the electrode of Abe in view of Lee wherein the electrode has an elongation of 0.3% to 1.0%, the elongation being the arithmetic mean of the longitudinal elongation and the lateral elongation measured at a rate of 0.5 mm/min by UTM equipment, in order to achieve decreased generation of an internal short-circuit that is caused by penetration resistance of the electrode against a nail penetration is a reasonable expectation of success.
Regarding claim 2, modified Abe discloses all of the limitations for the electrode as set forth in claim 1 above, and wherein the diameter of each of the plurality of apertures is 400 µm to 1 mm (“The average diameter of the through-hole… is preferably 1 µm or more… and preferably 400 µm or less” Abe [0035], which is an overlapping range to the claimed diameter range that MPEP 2144.05 (I), first paragraph, states there exists a prima facie case of obviousness).
Regarding claim 5, modified Abe discloses all of the limitations for the electrode as set forth in claim 1 above, wherein the unit pattern is an equilateral triangle (Fig. 2 indicates that the plurality of through holes are arranged in a triangular unit pattern from each other, and “The distances from the through holes are all evenly spaced” Abe [0029]), and an aperture interval in a longitudinal direction of sides of the unit patter of the equilateral triangle is 1 mm to 8 mm (“the distance between one through hole… and the other through hole closest to the through hole (the shortest circumferential distance between the two through holes) is 30 to 30 to It is preferably 1000 µm” Abe [0038], or 1 mm in which is an overlapping value to the claimed aperture interval range that MPEP 2144.05 (I), first paragraph, states there exists a prima facie case of obviousness).
Regarding claim 6, modified Abe discloses all of the limitations for the electrode as set forth in claim 1 above, and wherein the electrode is a positive electrode (“electrode (positive electrode)” Abe [0017], 10 Figs. 1 and 6 of Abe).
Regarding claim 9, modified Abe discloses a secondary battery (“lithium secondary battery” Abe [0119], 100 Abe Figs. 8 and 9) comprising a positive electrode, a negative electrode, a separator (“the positive electrode 10 and the negative electrode 20 are overlapped with each other via the separator 3” [0116]), and an electrolyte (“electrolytic solution” Abe [0118]),
wherein one or each of the positive electrode and the negative electrode are an electrode according to claim 1 (electrode (positive electrode)” Abe [0017], 10 Figs. 1 and 6 of Abe).
Regarding claim 10, modified Abe discloses all of the limitations for the secondary battery as set forth in claim 9 above, and wherein among the positive electrode and the negative electrode, the positive electrode is the electrode (electrode (positive electrode)” Abe [0017], 10 Figs. 1 and 6 of Abe).
Regarding claim 14, modified Abe discloses all the limitations for the electrode as set forth in claim 1 above, and wherein the electrode has an elongation of 0.6% to 1.5% (Lee “positive electrode has an elongation of 0.6-1.5%” [0023]).
Regarding claim 15, modified Abe discloses all the limitations for the electrode as set forth in claim 1 above, and wherein the electrode has an elongation of 0.5% to 1.2% (Lee “positive electrode has an elongation of 0.6-1.5%” [0023], which is an overlapping range that establishes a prima facie case of obviousness as set forth in MPEP 2144.05(I)).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al (WO 2017188021 A1) with evidence provided by Zhou et al (CN 108493393 A) in view of Lee et al (US 2018/0212249 Al) as applied to claim 1 above, and further in view of Liang et al (US 2018/0198132 A1). Hereinafter referred to as Liang.
Regarding claims 11-13, modified Abe discloses all the limitations for the electrode as set forth in claim 1 above, but does not discloses wherein a total area of the apertures is 10 to 70%, and wherein a total area of the apertures is 20 to 40%.
However, Liang discloses an electrode for a secondary battery (“a battery using the electrode plate of the present application” [0010]) that comprises a current collector (“conductive layer” [0013]) and an electrode active material layer formed on at least one side of the current collector (“the conductive layer is configured to bear an electrode active material layer” [0013]) wherein an aperture penetrates the current collector and the electrode active material layer (“a hole can be defined in the conductive layer” [0100]). Liang teaches a total aperture area of 10 to 70% and 20 to 40% (“a ratio of an open area of the hole to a whole surface area of the conductive layer is in a range of 5%-50%” [0100], which is an overlapping range to the two claimed ranges and establishes a prima facie case of obviousness as set forth in MPEP 2144.05(I)), and that this aperture area on the electrode facilitates electrolyte permeation into the electrode active material layer and decreases the polarization of the secondary battery ([0100]).
Therefore, it would have been obvious for a person of ordinary skill in the art to further modify the electrode of modified Abe in view of Liang wherein a total area of the apertures is 10 to 70%, and wherein a total area of the apertures is 20 to 40%, in order to achieve improved electrolyte permeation into the electrode active material layer and decreased secondary battery polarization.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In regards to the alleged unexpected results about beneficial and improved tolerance to electrochemical cycling, as well as prevented ignition of the battery by maintaining the elongation rate between 0.3% to 1.0%, the examiner has determined that the results provided in the applicant’s response that summarizes Table 2 of the specification are not commensurate in scope with the claimed elongation rate. The elongation rate points of only 0.5% and 0.8% were utilized and does not sufficiently test the full claimed elongation rate range, including the criticality of the minimum and maximum elongation rate points of 0.3% and 1.0%.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached Mon, Thu, and Fri generally from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/DUSTIN Q DAM/Primary Examiner, Art Unit 1721